Citation Nr: 1138923	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  05-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected left shoulder disability.

3.  Entitlement to service connection for left hand disorder, to include as secondary to service-connected left shoulder disability.

4.  Entitlement to service connection for left elbow disorder, to include as secondary to service-connected left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1977 to December 1981 and had subsequent Reserve service including periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a June 2011 Travel Board hearing before the undersigned at the St. Petersburg RO.  A hearing transcript is associated with the claims folder.  After the hearing, the Veteran submitted new evidence in support of her appeal; however, she waived RO review of such additional evidence.  See 
38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).  

The claims at issue were previously remanded by the Board in January 2011 to provide the Veteran with a Board personal hearing.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of service connection for cervical spine, left hand, and left elbow disorders, to include as secondary to service-connected left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained left knee injuries in April and July 2002 during a period of ACDUTRA.

2.  Symptoms of left knee disorder have not been continuous since ACDUTRA service in 2002.

3.  The Veteran's left knee disorder is not related to service.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by active duty service, ACDUTRA, or INACDUTRA, and incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely VCAA notice letter in November 2003, the RO provided notice to the Appellant regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Appellant, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination in January 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate, as the opinions are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided consider all of the pertinent evidence of record, to include service treatment records, VA treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for left knee disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examination reports, post-service VA and private treatment records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6 (2010).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90. 

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the period of ACDUTRA is not appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Service Connection for Left Knee Disorder

The Veteran contends that she injured her left knee in April and July 2002 during ACDUTRA, and that left knee disorder symptoms have been continuous since that time.  

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran sustained left knee injuries in April and July 2002 during a period of ACDUTRA.  In a May 2002 service treatment record, the Veteran reported injuring her knee in April 2002 in a forklift accident.  The VA examiner reported swelling of the left knee and the Veteran was prescribed motrin for pain.  In a July 2002 service treatment record, the Veteran reported injuring her left knee when falling off of a golf cart.  The VA examiner reported abrasions on the left knee, and also reported 
X-rays of the left knee were negative for fracture or foreign bodies.  

The Board next finds that the weight of the evidence demonstrates that left knee disorder symptoms have not been continuous since ACDUTRA service in 2002.  In an August 2002 private treatment record, the Veteran reported left and right leg pain, but upon physical examination, the VA examiner reported full range of motion in all joints with no pain, crepitus, tenderness, swelling, or warmth.  In an 
April 2003 VA treatment record, the Veteran reported left shoulder, hand, and elbow pain from a golf cart accident during service; the Veteran did not report left knee pain or left knee disorder symptoms.  In a November 2003 service medical board examination, the service examiner reported scars on the left and right knees and evaluated the "lower extremities" as normal.  A November 2003 line of duty (LOD) determination reported a right knee strain incurred while participating in Naval reserve service.  In a January 2004 private treatment record, the Veteran reported knee pain; however, the Veteran did not specify if it was the right or left knee.  An August 2005 VA treatment record reported all joints within full range of motion with no pain.  In an August 2005 VA treatment record, the Veteran reported pain of the left knee since 2002; however, the VA examiner reported normal X-ray and no objective abnormality.  In a February 2007 VA treatment record, the Veteran reported pain in the knees.  

With regard to the Veteran's assertions, including the January 2010 VA joints examination report history, that left knee disorder began in service and that left knee disorder symptoms have been continuous since ACDUTRA service, the Board finds that, while the Veteran is competent to report the onset of symptoms of a left knee disorder, her recent report of continuous symptoms since ACDTURA service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to continuous left knee disorder symptoms after ACDUTRA service are not credible because they are outweighed by other evidence of record that includes the clinical examination at the November 2003 service medical board examination at which the service examiner reported as normal the "lower extremities," the November 2003 LOD determination of a right knee strain, and the April 2003 VA treatment record, where the Veteran reported left shoulder, hand, and elbow pain from a golf cart accident during service, but did not report left knee pain or left knee disorder symptoms.  The August 2005 VA treatment record, noted above, was the first time the Veteran had asserted continuous left knee symptoms since service separation.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

The Board further finds that the weight of the evidence demonstrates that the Veteran's left knee disorder is not related to her ACDUTRA service.  In the 
January 2010 VA joints examination, which weighs against the Veteran's claim, the examiner opined that it was less likely than not that the Veteran's left knee disorder began in service or was related to service.  The VA examiner reasoned that the Veteran suffered an abrasion to the left knee in 2002, but that there was no clinical evidence of an internal injury of the left knee in service.  The Board finds that the January 2010 VA opinion is probative because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, the examiner reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current left knee disorder and her military service, including no credible evidence of continuity of symptomatology of left knee disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for left knee disorder, and outweighs the Veteran's more recent contentions regarding post-service left knee disorder symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left knee disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left knee disorder is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for cervical spine, left hand, and left elbow disorders, to include as secondary to service-connected left shoulder disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the theory of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

The Veteran contends that her cervical spine, left elbow, and left hand disorders are all related to her service-connected left shoulder disability.  With respect to the question of current disability, the Veteran has been diagnosed with left medial epicondylitis (tennis elbow), cervical spondylosis, and possible cervical radiculopathy.  At the June 2011 Board hearing, the Veteran testified to numbness and tingling in the left hand, left elbow pain, and neck and back pain.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Veteran is also currently service connected for a left shoulder disability.  

The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of the relationship of current cervical spine, left elbow, and left hand disorders or symptoms to the Veteran's service-connected left shoulder disability.  This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the current cervical spine, left elbow, and left hand disorders and the Veteran's service-connected left shoulder disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles, 16 Vet. App. 370; see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For these reasons, the Board finds that the Veteran should be afforded a VA examination in order to obtain an opinion as to whether the current cervical spine, left elbow, and left hand disorders are proximately due to or aggravated by service-connected left shoulder disability.  

The Board also notes that, while the Veteran was provided with notice under the Veterans Claims Assistance Act of 2000 (VCAA) with regard to establishing service connection on a direct basis, she was not provided with notice of what type of information and evidence is needed to substantiate the claims for service connection for cervical spine disorder, left elbow disorder, and left hand disorder as secondary to service-connected left shoulder disability.  Thus, on remand, the RO/AMC should provide corrective VCAA notice.

Accordingly, the issues of service connection for cervical spine disorder, left elbow disorder, and left hand disorder are REMANDED for the following action:

1.  The RO/AMC should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for secondary service connection with respect to the claim for service connection for cervical spine disorder, left elbow disorder, and left hand disorder.

2.  After the above has been completed, an addendum to the January 2010 VA examination report should be obtained from the same examiner who conducted the January 2010 VA examination.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinions.
 
Based on the review of this Remand and the claims folder, to include consideration of the lay statements of record, the VA examiner should offer the following opinions:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cervical spine disorder is proximately due to or was aggravated by the service-connected left shoulder disability?  The examiner should identify the baseline level of severity of the cervical spine disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the cervical spine disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left elbow disorder is proximately due to or was aggravated by the service-connected left shoulder disability?  The examiner should identify the baseline level of severity of the left elbow disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left elbow disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner is also requested to specify whether the left elbow disorder is a separate disability of the elbows or whether it is just a symptom of the service-connected left shoulder disability, or is a symptom of a cervical spine disorder.  

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's left hand disorder is proximately due to or was aggravated by the service-connected left shoulder disability?  The examiner should identify the baseline level of severity of the left hand disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If some of the increase in severity of the left hand disorder is due to natural progress, the examiner should identify the degree of increase in severity due to natural progression.  The examiner is also requested to specify whether the left hand disorder is a separate disability, or whether it is just a symptom of the service-connected left shoulder disability, or is a symptom of a cervical spine disorder.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The VA examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.

All indicated tests and studies are to be performed.  The relevant documents in the claims folder should be made available to the VA examiner for review of the case.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

A rationale should be given for all opinions and conclusions expressed in a typewritten report.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

3.  After completion of the above development, the claims for service connection for cervical spine, left elbow, and left hand disorders, to include as secondary to service-connected left shoulder disability, should be readjudicated.  If any determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s) or reexamination(s), as failure to do so may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


